J-A04035-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    STEPHEN PURNELL                            :   No. 1909 EDA 2020

      Appeal from the Judgment of Sentence Entered September 17, 20201
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0004710-2018


BEFORE: LAZARUS, J., NICHOLS, J., and McLAUGHLIN, J.

MEMORANDUM BY McLAUGHLIN, J.:                                FILED MAY 19, 2022

        The Commonwealth challenges an order downgrading Stephen Purnell’s

convictions for criminal conspiracy, theft by unlawful taking, and receiving

stolen    property    (“RSP”)2     from    third-degree   felonies   to   third-degree

misdemeanors. Because the Commonwealth did not establish the value of the

stolen items, the evidence was not sufficient to support the third-degree felony

convictions. We therefore affirm.




____________________________________________


1 The Commonwealth characterized its appeal as being from the order
downgrading the convictions. Its appeal in this case properly lies from the
judgment of sentence. We have corrected the caption accordingly.

2   18 Pa.C.S.A. §§ 903, 3921(a), and 3925(a), respectively.
J-A04035-22



       Stephen Purnell and his co-defendant Terrell Thompson3 were arrested

in June 2018 for stealing boxes of new flooring and tiles from a residence on

North Marston Street in Philadelphia that was undergoing construction. They

proceeded to a joint bench trial in November 2019.

       At trial, Sergeant Francis Uitz testified that on June 8, 2018, he

responded to a radio call at approximately 1:50 a.m. and proceeded to North

Marston Street. N.T., 11/1/19, at 46. He observed a U-Haul van parked next

to a property with several males loading items into the rear of the U-Haul van.

Id. at 46. Sergeant Uitz testified that the males looked in his direction and

then jumped into the van and drove away. Id. at 47. He said he got behind

the van and activated his lights and sirens, at which point the van pulled into

an empty lot and could not drive further because a fence blocked the path.

Id. at 47. The men started to get out of the van, and Sergeant Uitz drew his

gun and ordered them to stop. Id. Additional officers pulled into the parking

lot. Sergeant Uitz observed “a bunch of flooring and other kind[s] of

construction material in the back of the U-Haul van.” Id.

       Sergeant Uitz said that he went back to the North Marston Street

residence and observed that the front door had been forced open. He noticed

damage to the doorframe and door. He further observed that the back door

____________________________________________


3 The Commonwealth also filed an appeal of the order downgrading
Thompson’s convictions to third-degree misdemeanors, docketed at 1929 EDA
2020. Thompson filed a notice of appeal from his judgment of sentence,
docketed at 1977 EDA 2020. We address those appeals in separate
memoranda, filed at their respective dockets.

                                           -2-
J-A04035-22



was open and there was flooring stacked by the back door that was similar to

the flooring inside the van. Id. at 47-48.

      Police Officer Timothy Gibson testified that he arrived in the parking lot

after the U-Haul stopped. Id. at 60. He handcuffed Stephen Purnell outside of

the U-Haul. Id. Police Officer Robert Heeney testified that he assisted after

the U-Haul stopped and observed flooring materials and tile inside it. Id. at

68. The Commonwealth also put into evidence a picture of the back of the U-

Haul van, showing 27 boxes of materials. See Commonwealth Ex. C-2(a).

      The general contractor and realtor for the North Marston Street

residence, Lawrence Resnick, testified that the police contacted him on the

day of the incident to come to the residence because of a break-in. N.T.,

11/1/19, at 24-25. He said that the front door was “broken up” and there was

damage to the rear door, neither of which had been the case when he left the

prior evening. Id. at 26-28. He said that the flooring and tile materials found

in the van belonged to him. Id. at 30. He stated that he had bought the

materials and locked them in the North Marston Street house. Id. at 30-31.

He testified that Purnell and Thompson did not have permission to be in the

home. Id. at 32-33.

      Thompson took the stand in his own defense. He stated he was a welding

contractor and furniture fabricator and on June 8, 2018, he was working on a

house on North Beechwood Street. Id. at 81. He testified that a “buddy”

named Pete, who is a handyman with whom Thompson had worked in the

past, told him there were materials available to help Thompson save money,

                                     -3-
J-A04035-22



allegedly because someone had extra materials. Id. at 83. He said he paid

Pete a $250 deposit, and when he arrived at the North Marston Street address,

the materials were already in the U-Haul van. Id. at 87-88, 92.

        In its closing argument, the Commonwealth argued that Thompson’s

testimony that he believed he was buying the goods was not credible, as the

value of the “goods in the back of that truck probably far exceeds $250.” Id.

at 106. The trial court found Purnell guilty of conspiracy to commit theft by

unlawful taking, theft by unlawful taking, and RSP, graded as third-degree

felonies. N.T., 11/21/19, at 4-5.

        Purnell filed a post-verdict motion in March 2020, challenging the

grading of the offenses. He argued that the Commonwealth had failed to carry

its burden to prove the value of the stolen items. According to Purnell, the

convictions were therefore third-degree misdemeanors rather than first-

degree felonies.

        At an August 2020 hearing, the court and defense counsel agreed that

even if the court could not grant the requested relief at the post-verdict motion

stage, the defense could still file a motion for extraordinary relief before

sentencing or make a motion orally at sentencing, challenging the sufficiency

of the evidence.4 N.T., 8/6/20, at 4-7. The prosecutor responded that, in the



____________________________________________


4   Pennsylvania Rule of Criminal Procedure 606 (A) provides:

(Footnote Continued Next Page)


                                           -4-
J-A04035-22



Commonwealth’s view, there was “no sufficiency issue at all.” Id. at 6.

However, she did not object to the court’s consideration of the issue. Instead,

she conceded that Purnell had “filed a motion and has raised this issue” and

explicitly said that she “had no objection” to the court’s “considering [the]

issue that has been raised as to both defendants now[.]” Id. at 7. The court

did not rule on the motion at that time. It gave the defendants 30 days to file

motions, “if they’re going to file motions,” and the Commonwealth 15 days

after the filing of any such motion to respond. Id. at 15.
____________________________________________


          (A) A defendant may challenge the sufficiency of the
          evidence to sustain a conviction of one or more of the
          offenses charged in one or more of the following ways:
                                        ...
             (5) a motion for judgment of acquittal made orally
             before sentencing pursuant to Rule 704(B);
             (6) a motion for judgment of acquittal made after
             sentence is imposed pursuant to Rule 720 (B); or
             (7) a challenge to the sufficiency of the evidence made
             on appeal.

Pa.R.Crim.P. 606(A). Rule 704(B) provides:

       (B) Oral Motion for Extraordinary Relief.

          (1) Under extraordinary circumstances, when the interests
          of justice require, the trial judge may, before sentencing,
          hear an oral motion in arrest of judgment, for a judgment
          of acquittal, or for a new trial.
          (2) The judge shall decide a motion for extraordinary relief
          before imposing sentence, and shall not delay the
          sentencing proceeding in order to decide it.
          (3) A motion for extraordinary relief shall have no effect on
          the preservation or waiver of issues for post-sentence
          consideration or appeal.

Pa.R.Crim.P. 704(B).

                                           -5-
J-A04035-22



      Purnell did not file an additional written motion and at sentencing, in

September 2020, he did not make an oral motion. The court opened the

proceeding by noting Purnell’s previous motion, which was still outstanding.

Although it concluded a post-verdict motion was not the appropriate

procedural vehicle, it nonetheless granted Purnell relief on his sufficiency

claim:

          THE COURT: I guess the status of this case is [defense
          counsel] on behalf of Mr. Purnell, had filed a post-verdict
          motion.

          [DEFENSE COUNSEL]: Yes.

          THE COURT: I think upon review, the more appropriate
          motion would have been a challenge to the sufficiency of
          evidence made as a motion for judgment of acquittal before
          sentencing.

          I will deny your post-verdict motions and grant your
          sufficiency and find that the theft charges should be graded
          as an M3 for failure to provide any evidence as to the value
          of the goods taken.

N.T., 9/17/2020, at 3-4.

      The Commonwealth again did not object to the court’s entertaining of

the issue. It instead once again simply argued that the evidence was sufficient

to support the elevated grading. Id. at 5-6. The court sentenced Purnell to

three to six months’ incarceration, and the Commonwealth filed this timely

appeal.

      The Commonwealth states the issue before this Court as follows:

          Where [Purnell] and his co-conspirators were caught in the
          act of stealing 27 boxes of new and unused flooring and
          tiling supplies from a new house in the middle of

                                     -6-
J-A04035-22


         construction, did the post-trial court err in failing to consider
         the evidence in the light most favorable to the
         Commonwealth as verdict winner, explicitly reweighing the
         trial evidence, and arresting judgment for defendant’s
         felony convictions by downgrading them to misdemeanors?

Commonwealth’s Br. at 4.

      The Commonwealth argues that the court improperly arrested judgment

and downgraded its own verdicts approximately 10 months after it entered

the verdicts. The Commonwealth notes that at the hearing on the post-verdict

motion, the court stated the defendants should make a further motion

challenging the sufficiency of the evidence, but the defendants did not do so.

The Commonwealth claims that, because the defense did not file the

suggested motion and the court could not arrest judgment sua sponte, the

court erred in entering the order.

      The Commonwealth further claims            the photograph of the van

established Purnell stole 27 boxes of new tiling and flooring material. It

maintains that a reasonable fact-finder could on that basis conclude the stolen

materials were worth more than $2,000. It contends that, viewed in the light

most favorable to the Commonwealth, the evidence was sufficient to sustain

the third-degree felony grading and the trial court did not have authority to

change its verdict where the original verdict was supported by sufficient

evidence.

      In addition, the Commonwealth claims the court applied an incorrect

legal standard. It argues the court reweighed the evidence and “inaccurately

redetermined the quantity of stolen goods.” Commonwealth Br. at 13. It notes


                                       -7-
J-A04035-22



the Commonwealth does not have to establish the precise value of the

materials but must present evidence from which a jury may conclude that the

market value was at least the requisite amount. It claims the Commonwealth

established Purnell stole 27 boxes of new flooring and tile supplies and no

evidence “rebutted the Commonwealth-favorable inference of value of at least

over $2,000.” Commonwealth’s Br. at 18. It maintains the court entered third-

degree felony guilty verdicts based on the inference and had no authority to

reassess the evidence later.5

       We must first address whether the trial court improperly raised the

sufficiency issue on its own motion or granted relief sua sponte. On this record,

it did not. Purnell filed a post-verdict motion arguing the grading was improper

because the evidence did not support it. Whether or not a post-verdict motion

was not the proper sort of motion to raise such a challenge, the prosecutor

acknowledged that the motion was before the court and explicitly stated she

had “no objection” to the court’s addressing it. Later, at sentencing, when the

court brought up the open motion, the Commonwealth again failed to object

to the court considering it and instead argued against it on the merits. Under

____________________________________________


5   The Commonwealth also states the court’s memory had faded when it
reassessed, noting that when defense counsel stated, “[I]t was about two floor
boards,” the court stated, “Right.” Commonwealth’s Br. at 20. This exchange
occurred at Purnell’s co-defendant’s sentencing. It was after the court made
the finding that the crimes would be graded as third-degree misdemeanors,
and was during counsel’s statement before sentencing. N.T., 10/6/20, at 6-7.
This does not change the fact that, as discussed below, the Commonwealth
failed to present any evidence as to the value of the goods to support third-
degree felony convictions.

                                           -8-
J-A04035-22



these circumstances, the prosecutor’s statement of “no objection” waived any

claim that the court improperly granted relief on an improper procedural

vehicle or was improperly acting sua sponte. Moreover, the court simply did

not raise the issue itself. As the prosecutor conceded below, the defense

placed the question before the court. The court thus permissibly entertained

the question on its merits.

      It also properly granted Purnell relief. A motion for judgment of acquittal

challenges the sufficiency of the evidence and should be granted “only in cases

in which the Commonwealth has failed to carry its burden regarding that

charge.” Commonwealth v. Foster, 33 A.3d 632, 635 (Pa.Super. 2011)

(citation omitted). When reviewing a challenge to the sufficiency of the

evidence, we “must determine whether the evidence admitted at trial, and all

reasonable inferences drawn therefrom, when viewed in a light most favorable

to the Commonwealth as verdict winner, support the conviction beyond a

reasonable doubt.” Commonwealth v. Feliciano, 67 A.3d 19, 23 (Pa.Super.

2013) (en banc) (citation omitted). “[O]ur scope of review is limited to

considering the evidence of record, and all reasonable inferences arising

therefrom, viewed in the light most favorable to the Commonwealth as the

verdict winner.” Commonwealth v. Rushing, 99 A.3d 416, 420–21 (Pa.

2014). Our standard of review is de novo. Id.

      Purnell challenged the sufficiency of the evidence to support the grading

of the offenses. To increase the grading of a theft offense, the Commonwealth

must prove the facts essential to establish the heightened grading beyond a

                                      -9-
J-A04035-22



reasonable doubt. See Commonwealth v. Nellom, 234 A.3d 695, 704

(Pa.Super. 2020). The following applies to the grading of theft offenses:

         (a.1) Felony of the third degree.--Except as provided in
         subsection (a) or (a.2), theft constitutes a felony of the third
         degree if the amount involved exceeds $2,000 . . . .

                                       ...

         (b) Other grades.--Theft not within subsection (a), (a.1)
         or (a.2), constitutes a misdemeanor of the first degree,
         except that if the property was not taken from the person
         or by threat, or in breach of fiduciary obligation, and:

            (1) the amount involved was $50 or more but less
            than $200 the offense constitutes a misdemeanor of
            the second degree; or

            (2) the amount involved was less than $50 the offense
            constitutes a misdemeanor of the third degree.

18 Pa.C.S.A. § 3903(a.1), (b).

      Importantly here, if the value “cannot be satisfactorily ascertained,” “the

amount shall be deemed to be less than $50.00”:

         (c) Valuation.-- . . .

         When the value of property cannot be satisfactorily
         ascertained pursuant to the standards set forth in
         paragraphs (1) and (2) of this subsection its value
         shall be deemed to be an amount less than $50.
         Amounts involved in thefts committed pursuant to one
         scheme or course of conduct, whether from the same person
         or several persons, may be aggregated in determining the
         grade of the offense.

18 Pa.C.S.A. § 3903(c)(3) (emphasis added).

      Accordingly, to establish a theft conviction graded as a third-degree

felony, the Commonwealth had to establish the amount involved exceeded



                                     - 10 -
J-A04035-22



$2,000. Id. If the Commonwealth failed to carry its burden to establish value,

or the jury found the amount was less than $50, the conviction was a third-

degree misdemeanor. Id.

       The Commonwealth claims that the evidence – a photo of a van with 27

boxes of flooring and tiles – was sufficient to support a finding that the value

of the stolen items was more than $2,000. We cannot agree. The picture was

not enough to prove beyond a reasonable doubt that the value of the goods

exceeded $2,000. There was no evidence about how much the complainant

paid for the flooring and tiles or even any evidence of typical costs for such

items. The cost of each box of flooring and tile is not common knowledge such

that an inference exists that 27 boxes would be more than $2,000. Further,

as there was no evidence of the amount, the value “cannot be satisfactorily

ascertained” and the amount therefore is deemed to be less than $50.00.6

See Commonwealth v. Goins, 867 A.2d 526, 529 (Pa.Super. 2004)

(downgrading convictions to third-degree misdemeanors where there was no

evidence of any valuation of the package and its contents and the only



____________________________________________


6 Thompson testified he paid “Pete” a $250.00 deposit. The Commonwealth is
not arguing that this testimony would support a finding that Purnell committed
first-degree misdemeanors. See 18 Pa.C.S.A. § 3903(b) (“Theft not within
subsection (a), (a.1) or (a.2), constitutes a misdemeanor of the first degree,
except that if the property was not taken from the person or by threat, or in
breach of fiduciary obligation, and: (1) the amount involved was $50 or more
but less than $200 the offense constitutes a misdemeanor of the second
degree; or (2) the amount involved was less than $50 the offense constitutes
a misdemeanor of the third degree”).

                                          - 11 -
J-A04035-22



evidence was that the package contained a DVD duplicating machine, but did

not indicate whether it was new or used or discontinued or discounted).

      The cases the Commonwealth cites for the proposition that it only

needed to provide enough evidence to infer the items were worth more than

$2,000 are inapposite. Two of the cases it cites were ones in which witnesses

provided sufficient testimony for the jury to determine that the value was at

least greater than $50. See Commonwealth v. Hanes, 522 A.2d 622, 625-

26 (Pa.Super. 1987) (noting evidence supported a market value greater than

$2,000 where the Commonwealth presented testimony of oral contract prices

for the red oak log board feet and veneer grade wood board feet that had

been stolen and testimony that an average load contained 3,000 board feet);

Commonwealth v. Reiss, 655 A.2d 163, 168 (Pa.Super. 1995) (where

testimony valued the computer equipment as many thousands of dollars, it

was sufficient to find the value was more than $50, even if the testimony was

regarding the retail value not fair market value). In the other case the

Commonwealth cites, the court discussed the Commonwealth’s burden but did

not base its ruling on the value of the property. Commonwealth v. Garrett,

222 A.2d 902, 905 (Pa. 1966) (noting the Commonwealth need not remove

all doubt to a mathematical certainty, but not addressing the value of the

property and finding the Commonwealth did not prove the defendant

participated in the robbery).

      Moreover, to the extent Garrett states the rule that the Commonwealth

need not prove value to a mathematical certainty, that rule is not dispositive

                                    - 12 -
J-A04035-22



here. Here the problem is not that the Commonwealth failed to prove value to

a particular degree of certainty. It failed to introduce any evidence of value at

all. The trial court did not err in concluding that the Commonwealth did not

present sufficient evidence to support the third-degree felony grading and

reducing the convictions to third-degree misdemeanors.

      Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/19/2022




                                     - 13 -